                 Case 2:17-cr-00199-TLN Document 66 Filed 01/06/21 Page 1 of 2


 1 William E. Bonham, SBN: 55478
   Attorney at Law
 2 Hotel de France Bldg. Old Sacramento
   916 2nd Street, 2nd Floor, Suite A
 3 Sacramento, CA 95814

 4 Telephone: (916) 557-1113
   Facsimile: (916) 557-1118
 5 E-mail: billbonham@mylaw.comcastbiz.net

 6
   Attorney for defendant
 7 Billee Vang

 8

 9

10                                 IN THE UNITED STATES DISTRICT COURT

11                                    EASTERN DISTRICT OF CALIFORNIA

12

13   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00199-TLN
14                                   Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                           ADMIT/DENY HEARING; ORDER
15                            v.
                                                           DATE: January 7, 2021
16   BILLEE VANG,                                          TIME: 9:300 a.m.
                                                           COURT: Hon. Troy L. Nunley
17                                  Defendant.
18

19                                                 STIPULATION
20          Defendant Billee Vang, by and through his counsel of record, and plaintiff United States of
21 America, by and through its counsel of record, hereby stipulate as follows:

22          1.      By previous order, this matter was set for an admit/deny hearing on January 7, 2021.
23          2.      By this stipulation, the defendant now moves to continue the admit/deny hearing until
24 January 14, 2021, at 9:30 a.m.

25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a)        Counsel for the defendant desires additional time to discuss and negotiate a
27          potential disposition in this matter with the assigned Probation Officer and consult with in
28          custody client.

      STIPULATION REGARDING CONTINUANCE OF                 1
      ADMIT/DENY HEARING
             Case 2:17-cr-00199-TLN Document 66 Filed 01/06/21 Page 2 of 2


 1

 2               b)      The government does not object to the continuance.

 3               c)      The provisions of the Speedy Trial Act are inapplicable because this matter is

 4        before the Court due to the defendant’s violation of the terms of his supervised release.

 5

 6        IT IS SO STIPULATED.

 7

 8

 9

10   Dated: January 5, 2021                                /s/ WILLIAM BONHAM
                                                           WILLIAM BONHAM
11                                                         Counsel for Defendant
                                                           BILLEE VANG
12

13   Dated: January 5, 2021                                MCGREGOR W. SCOTT
                                                           United States Attorney
14

15                                                         /s/ ROBERT ARTUZ
16                                                         ROBERT ARTUZ
                                                           Assistant United States Attorney
17

18

19

20                                       FINDINGS AND ORDER

21        IT IS SO FOUND AND ORDERED this 5th day of January, 2021.

22

23

24
                                                               Troy L. Nunley
25
                                                               United States District Judge
26

27

28

     STIPULATION REGARDING CONTINUANCE OF              2
     ADMIT/DENY HEARING
